Title: To James Madison from Daniel Clark, 22 March 1802
From: Clark, Daniel
To: Madison, James


Sir
Philadelphia 22 March 1802
Since I had the pleasure of seeing you in Washington I have heard a variety of reports concerning Luisiana on the subject of which I did not think it proper to trouble you, but having been assured by Mr Duane two days since that the Province was unquestionably ceded to the U. S. and that he had received his information from a Source on which he could place the utmost reliance, and the Aurora of this morning mentioning an arrangement having taken place respecting it, I am induced to apply to you & request you will favor me with such particulars as may be communicated respecting it. Independent of the pleasure I shall receive in learning so important a piece of news, I think I shall have it in my power to render a Service to the Merchants trading to New Orleans if the matter is so far advanced as to suffer it to be made public—there are now from 80 to 100 sail of American shipping in New Orleans waiting for Cargoes & many are on the way to that Place—the Intendant in consequence of the old spanish systems of Colonial Trade is about to shut the Port, and will reduce our Commerce in that Quarter to the importation of articles necessary for the supply of our own territory on the River & exportation of its Produce—by this step we will lose an important Branch of our Trade—if however the Cession of the Province is a measure likely to take place on being advised of it from hence, he will not put the measure in execution. Should it be deemed improper in the present state of the Business to make a Communication to me with respect to it, I take the Liberty of suggesting that thro’ the Chevalier Yrujo to whom no doubt the negociation must be known, a hint might be given to the Intendant of Luisiana from which our Citizens would derive great Benefits. As you know how particularly I am interested in this great Event I hope you will excuse on that account the Liberty I have taken in requesting information from you respecting it. I remain Sir Your most obedient servant
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1).



   
   The Philadelphia Aurora General Advertiser of 22 Mar. 1802 stated that the efforts of Robert R. Livingston and Charles Pinckney had been successful in thwarting French plans to colonize Louisiana and hinted that Spain would soon cede the territory to the U.S. The next day’s paper was more specific, reporting that “it was publicly said in the Coffee House of this city last week that the island of New-Orleans was ceded to the United States, and we suppose the tract of about 40 miles between that island and our boundary line along with it.”



   
   It was not until 18 Oct. 1802 that Juan Ventura Morales, Spanish intendant in Louisiana, revoked the American right of deposit at New Orleans (DeConde, This Affair of Louisiana, p. 119).



   
   Daniel Clark (ca. 1766–1813) was born in Ireland and moved to New Orleans in 1786, where he joined his uncle and namesake and quickly established himself as a merchant of prominence. He became an American citizen in 1798 and was appointed consul at New Orleans by Jefferson in 1801. In the ensuing years, Clark played a major role in Louisiana politics through his relationships with James Wilkinson, William C. C. Claiborne, and Aaron Burr. He served one term in Congress as a delegate from Orleans Territory (1806–8).


